By the Court.
The questions of law sought to be raised on this record are whether there was evidence to support the allegation that the defendant committed an assault and battery upon the plaintiff and whether ear trouble resulted. There was testimony direct and unequivocal to the effect that the plaintiff was severely injured in one ear and otherwise by being struck intentionally by the defendant with the door of his automobile. Whether the defendant “kicked” open or otherwise forcibly pushed the door against the plaintiff is an inconsequential detail. The evidence, which need not be narrated or summarized, was conflicting, but its weight and credibility were wholly for the trial judge and it abundantly justified the finding in favor of the plaintiff.

Order dismissing report affirmed.